744 So. 2d 1156 (1999)
Jerry WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
District Court of Appeal of Florida, Second District.
October 29, 1999.
PER CURIAM.
Jerry Williams appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Williams alleges that his sentences do not conform to the oral pronouncement made at sentencing. Such a claim is cognizable in a rule 3.800 proceeding. See Dawson/Knapp v. State, 698 So. 2d 266 (Fla. 2d DCA 1997). The trial court did not attach any record documents which refute Williams' claim. Therefore, we reverse and remand. On remand the trial court shall review the record and determine whether there is a discrepancy between the oral pronouncement and written sentences. If there is, the written sentencing documents shall be corrected to conform to the oral pronouncement. See, e.g., Brammer v. State, 554 So. 2d 671 (Fla. 2d DCA 1990) (holding that where there is a discrepancy between the written sentence and the oral pronouncement of sentence, the latter prevails). If the trial court determines that there is no discrepancy and again denies Williams' claim, it shall attach those portions of the record which refute Williams' claim.
Reversed and remanded.
PATTERSON, C.J., and PARKER and CASANUEVA, JJ., Concur.